Susan
                                 Cite as 2013 Ark. App. 558
Williams
2019.01.
03               ARKANSAS COURT OF APPEALS
14:02:34                              DIVISION III
-06'00'                               No. CV-13-240


                                                Opinion Delivered   October 2, 2013

PENNY STROTHER                                  APPEAL FROM THE ARKANSAS
                              APPELLANT         WORKERS’ COMPENSATION
                                                COMMISSION, [No. F406963]
V.

LACROIX OPTICAL,
MASSACHUSETTS BAY INSURANCE
COMPANY, AND DEATH &
PERMANENT TOTAL DISABILITY
TRUST FUND                                      SUPPLEMENTATION OF THE
                   APPELLEES                    ADDENDUM ORDERED



                          WAYMOND M. BROWN, Judge


       Appellant appeals from the Arkansas Workers’ Compensation Commission’s

(Commission) reversal of the administrative law judge’s (ALJ) finding that appellant was

permanently and totally disabled. On appeal, appellant argues that (1) the Commission’s

reversal was unsupported by substantial evidence and (2) the Arkansas Workers’

Compensation Act is unconstitutional in violation of her right to substantive and procedural

due process. Because appellant has submitted a brief without a proper addendum in violation

of Ark. Sup. Ct. R. 4-2(a)(8)(A)(i), 1 we order appellant to submit a supplemental addendum.




       1
       (2012).
                                  Cite as 2013 Ark. App. 558


       Rule 4-2(a)(8)(A)(i) requires the addendum to include all items that are essential for

the appellate court to understand the case and to decide the issues on appeal, including

exhibits such as CDs and DVDs. In its opinion and order reversing the ALJ’s findings as to

whether appellant was permanently and totally disabled, the Commission relies, in part, on

surveillance video of appellant that “showed no apparent difficulties involving claimant’s

upper extremities or any other part of her body.” This video, though in the record, is not in

the addendum.

       Accordingly, we order appellant to file a supplemental addendum to provide the video

exhibit to the members of the court within seven calendar days from the date of this opinion.2

We strongly encourage appellate counsel, prior to filing the supplemental addendum, to

review our rules, as well as the record and addenda, to ensure that no additional deficiencies

are present.

       Supplementation of the addendum ordered.

       HARRISON and WYNNE, JJ., agree.

       Frederick S. “Rick” Spencer, for appellant.

       Friday, Eldredge & Clark, LLP, by: Guy Alton Wade and Travis J. Fowler, for appellee.




       2
        Ark. Sup. Ct. R. 4-2(b)(4).

                                               2